Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 8 November 1780
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                        

                            
                            Dear Sir 
                            Head Quarters 8th November 1780
                        
                        I have the pleasure to announce to you, your Exchange for Brigadier General de Gaull of the Convention Troops.
                            Inclosed you have a Certificate of the same, and Sir Henry Clintons passport for your return to Philada. I need not
                            tell you how happy I shall be to see you again with the Army. I am with very great Esteem Dear Sir Yr most obt Servt
                        
                            